The opinion of the court was delivered by
Horton, C. J.:
This was an action to recover from the railroad company damages for injuries to a colt owned by the *533defendant in error, together with a reasonable attorney-fee for the prosecution of'the suit. The liability of the railroad company was based upon the provisions of ch. 94, laws of 1874, pp. 143, 144. Judgment was rendered for the defendant in error for $40 as his damages, and $25 as the attorney-fee.
Upon the trial in the district court, the following questions and answers were admitted against the objections and exceptions of the railroad company. From John Tracy, a witness produced by the defendant in error: “ Did you know plaintiff’s colt that was killed, and Mr. Snyder’s colts? Ans.-I know all the colts.” “.How did the plaintiff’s colt compare with Snyder’s ? Ans.-They are in appearance about the same kind of colts. I am not a good judge, but would call them about the same value.” From John Watkins, also produced by the same party: “State what was the value of Snyder’s colts last November, (the month Harper’s colt was wounded.) Ans.-Snyder’s colts were worth $50 apiece. They were good colts. I offered that for them.” There was error in permitting the witnesses Tracy and Watkins to thus testify. The policy of the law, independent of other reasons, requires that the best evidence within the control of the party introducing testimony should be produced. It was not claimed or asserted that direct proof of the value of the colt was wanting. On the other hand, the record-shows that the plaintiff in the court below had other persons attending the trial in his behalf, who knew the value of the colt in question, and were competent witnesses in the case. The only purpose of submitting the testimony quoted, must have been to increase the actual value of the colt, prior to its injuries, by comparative or indirect evidence, and thus to obtain damages in excess of its real worth. Such testimony, if permitted in cases of this character, where as a general rule the sympathy of the jury is with the party suing, and against the corporation, would furnish an imaginary rather than an actual basis for recovery, and would naturally tend to the giving of excessive damages. If the competency of such testimony *534was indorsed by this court, in all similar cases hereafter, instead of proving the known or true value of animals wounded or killed by the agents or cars of railroad companies, counsel seeking to recover large damages, to prove values, would introduce witnesses to show by their evidence the appearance of the animals wounded or killed with other like animals of great value, and supplement such proof with the testimony of the values of the other animals. Such proof is deceptive, and certainly liable to mislead a jury. In the absence of any necessity of adopting proof of this kind, the courts should not allow its admission.
Again, the law is well settled that all evidence should be confined to the points at issue. The attention of the jury should not be distracted by immaterial or irrelevant matters. The reasons why this rule should be maintained are obvious. If not enforced, trials would be injuriously prolonged, the real issues obscured, and verdicts taken on side issues. In the ease at bar, one of the questions at issue was the value of Harper’s colt in November 1874. Instead of being directed closely to this issue, the minds of the jury were diverted by the evidence of Tracy and Watkins to Snyder’s colts and their value. If one witness could testify concerning the value' of Snyder’s colts, then many others could likewise have been introduced for the same purpose, and the result would be greatly unfavorable to the corporation against which the damages were claimed. The evidence offered and objected to was unnecessarily circuitous, was calculated to distract the jury from the real issues, was seemingly designed to prejudice the rights of the plaintiff in error, was not the best evidence at hand, and should have been rejected. The counsel for the defendant in error suggests that, admitting the inadmissibility of the testimony, the court was justified in its rulings, as the attorney of the plaintiff in error on the trial did not state the reasons for his various objections. As a general rule this of course should be done, and we refer to the many decisions of this court in support of the reasonableness of the rule; but in this case the evidence was so im*535proper, its incompetency so obvious and incurable, we think the objections sufficiently definite for the plaintiff in error to avail itself of the error of the court.
As to the other questions presented by the counsel for plaintiff in error, we need only say that they have been settled by the adjudications of this court adverse to the positions maintained in his brief, and we*do not feel inclined to reopen the discussion concerning them. See K. P. Rly. Co. v. Mower, 16 Kas. 573; Hopkins v. K. P. Rly. Co., 18 Kas. 462.
For the error in admitting incompetent testimony, the judgment of the district court will be reversed.
All the Justices concurring.